 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                  Case No. 1:20-cv-00189-NONE-EPG (PC)
     KIMBLY AND BYRON ARNOLD,
12                                                  ORDER GRANTING PLAINTIFF KIMBLY
                        Plaintiffs,
13                                                  ARNOLD’S MOTION FOR IN FORMA
            v.                                      PAUPERIS STATUS
14
     LOANCARE, LLC,
                                                    (ECF NO. 5)
15
                        Defendant.
16

17          Pro se Plaintiffs Kimbly and Byron Arnold filed this suit against Defendant Loancare,
18   LLC (“Defendant”) for “(1) recovery of usurious all payments escrow & interest claim based on
19   open real estate account under 12 U.S.C. §§ 1785(g)(2) and 1831d(b); (2) general state usury
20   provision; (3) fraud and deceit; and (4) breach of contract.” (ECF No. 1, p. 2.)
21          On February 24, 2020, Plaintiff Kimbly Arnold filed a motion to proceed in forma
22   pauperis. (ECF No. 5.) The Court has reviewed that application and finds that Plaintiff Kimbly
23   Arnold meets the threshold for in forma pauperis status under 28 U.S.C. § 1915(e)(2).
24   Accordingly, the request to proceed in forma pauperis is GRANTED.
25          The Court must conduct an initial review of a pro se complaint filed in forma pauperis to
26   determine whether it is legally sufficient under the applicable pleading standards. The Court must
27   dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally
28
                                                      1
 1   frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary
 2   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court
 3   determines that the complaint fails to state a claim, leave to amend may be granted to the extent
 4   that the deficiencies in the complaint can be cured by amendment. The complaint will be screened
 5   in due course and Plaintiff fill be served with the resulting order.
 6   IT IS SO ORDERED.
 7

 8
        Dated:     February 27, 2020                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
